Citation Nr: 0426689	
Decision Date: 09/24/04    Archive Date: 09/29/04

DOCKET NO.  99-20 394A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUE

Entitlement to an increased rating for superficial spreading 
malignant melanoma (Clark's stage II), status post removal 
with resultant muscle damage, mid upper back, currently 
evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran served on active duty from January 1994 to March 
1985.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1998 rating determination of 
the Cheyenne, Wyoming Department of Veterans Affairs (VA) 
Regional Office (RO).  In February 2004, the Board remanded 
this case.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will provide 
notification if further action is required on the part of the 
veteran.


REMAND

In accordance with the Board's February 2004 remand decision, 
the veteran was afforded a VA examination.  The VA examiner 
was requested to state which muscles are affected by the 
veteran's service-connected disability, and indicate the 
degree of disability of each muscle affected.  The examiner 
indicated that the trapezius muscles and rhomboid muscles 
were affected, bilaterally.  The examiner stated that the 
service-connected disability impaired motion of the shoulders 
and caused weakness of the muscles. 

Shortly thereafter, an additional VA medical evaluation was 
performed, also dated in March 2004.  This report indicated 
that the lumbar paraspinal muscle was also affected.  This 
report has not been reviewed by the AOJ nor was such review 
waived.  

Thereafter, the AOJ should reconsider the record to include 
the additional evidence.  The United States Court of Appeals 
for Veterans Claims (the Court), in Esteban v. Brown, 6 Vet. 
App. 259 (1994), stated that separate manifestations of the 
same disability may be rated individually if none of the 
symptomatology for any one of the conditions is duplicative 
of or overlapping the symptomatology of the other conditions.  

The veteran is hereby informed that if there is evidence 
supporting the issue on appeal, she must submit that evidence 
to the AOJ.  

Accordingly, this matter is REMANDED for the following 
actions:

1.  The veteran is informed that if there is 
any additional evidence supporting his 
position as to the issue on appeal, she must 
submit that evidence to the AOJ.  

2.  The AOJ should reevaluate the veteran's 
claim for an increased rating for superficial 
spreading malignant melanoma (Clark's stage 
II), status post removal with resultant 
muscle damage, taking into consideration all 
affected muscles.  Specifically, the AOJ 
should determine whether evaluations are 
warranted for impairment of the left rhomboid 
and trapezius muscles or the right rhomboid 
and trapezius muscles or, otherwise, 
limitation of function of the right upper 
extremity or left upper extremity.  

3.  The AOJ should review the evidence that 
has been added to the record.

If upon completion of the above action the claim remains 
denied, the case should be returned after compliance with 
appellate procedure.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



___________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2003).

